ORDER APPROVING STATEMENT OF CIRCUMSTANCES AND CONDITIONAL AGREEMENT FOR DISCIPLINE
Pursuant to Ind. Admission and Discipline Rule 28, Section 11, the Indiana Supreme Court Disciplinary Commission and the respondent have submitted for approval a Statement of Circumstances and Conditional Agreement for Discipline stipulating a proposed discipline and agreed facts as summarized below:
Facts: The parties agree that the respondent, a partner in the Indianapolis law firm of Ice Miller, was hired by a client to handle an employment discharge claim against a corporation. The respondent knew that the corporation was represented in all legal matters by its general counsel's office, but nonetheless contacted a director of the corporation and explained to him the claim and his client's demands. Upon learning of this contact, the corporation's general counsel advised the respondent to direct all communications regarding the representation to general counsel. That client's claim later settled, but the respondent was thereafter retained by another client to handle a similar claim against the same corporation. The respondent ultimately again contacted the same director, both by telephone and e-mail, to discuss with him his new client's claim and complained that the client's claim was being handled by an associate general counsel rather than general counsel himself.
Violations: - The respondent violated Ind.Professional Conduct Rule 4.2, which provides that, while representing a client, a lawyer shall not communicate about the subject of the representation with a party the lawyer knows to be represented by another lawyer in the matter, unless the lawyer has the consent of the other lawyer or is authorized by law to do so.
Discipline: Public reprimand.
The Court, having considered the submission of the parties, now APPROVES and ORDERS the agreed discipline, but does so with regard to this relatively lenient sanction in the interests of fostering agreed resolution of attorney disciplinary cases. Costs of this proceeding are assessed against the respondent. The Clerk is directed to provide notice of this order to the hearing officer in this matter, the Hon. Charles D. O'Connor, Jr., and to all parties as directed by Admis.Disc.R. 28(8)(d).
SULLIVAN, BOEHM, and RUCKER, JJ., concur.
DICKSON, J., dissents, and would reject the penalty as insufficient.
SHEPARD, C.J., not participating.